EXHIBIT 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into effective as of
January 1, 2008, between Cascade Bancorp (“Bancorp”) and Bank of the Cascades
(“Bank”) (sometimes together referred to as the “Company”) and Frank R. Weis
(“Executive”).

RECITALS

The Company desires to continue to employ and retain the unique experience,
abilities, and services of Executive, and Executive desires to continue to be
employed by the Company, subject to the terms and conditions of this Agreement.

AGREEMENT

•

DEFINITIONS

For the purposes of this Agreement the following terms have the following
meanings:

1.1

“Change in Control” means the occurrence of any of the following events:

(a)       Any Person acting individually or as a “group” for purposes of Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
becomes the “beneficial owner” (as defined in Rule 13d(3) of the Exchange Act),
directly or indirectly, of securities of Bancorp representing fifty percent
(50%) or more of the total voting power represented by Bancorp’s then
outstanding voting securities;

(b)       The consummation of the sale, liquidation or disposition by Bancorp of
all or substantially all of Bancorp’s or the Bank’s assets; or

(c)       The consummation of a share exchange, merger or consolidation of
Bancorp or the Bank with any other corporation, other than a share exchange,
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such share exchange, merger
or consolidation; or

(d)       A majority of the Board of Directors of Bancorp is removed from office
by a vote of Bancorp’s shareholders against the recommendation of the then
incumbent Board or a majority of the directors elected at any Annual or Special
Meeting of shareholders are not individuals nominated by Bancorp’s then
incumbent Board of Directors.

 

 

Page 1

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

1.2       “Confidential Information” means all information related to the
Company that is received or accessed by Executive, including but not limited to
business models, customer and supplier lists, marketing plans, financial and
technical information, trade secrets, policies, employee information, know-how,
ideas, designs, drawings, specifications, techniques, programs, systems,
processes, and computer software. Notwithstanding the foregoing, Confidential
Information shall exclude information that:

(a)       is generally known by or available to the public other than as a
result of a disclosure by Executive;

(b)       was received by Executive from another person on a non-confidential
basis other than a Representative of the Company, but only if such source was
not known by Executive to be bound by any contractual or fiduciary obligation to
maintain the confidentiality of such information; or

(c)       was independently developed by Executive without using Confidential
Information.

1.3       “Creative Work” means any work that Executive creates within the scope
of Executive’s employment by the Company.

1.4

“Detrimental Activity” shall have the meaning set forth in Section 12.1(f).

1.5       “Disability” means that Executive: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under the Company’s long term
disability plan covering employees of the Company. Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of the long term disability plan covering employees of Bancorp provided
that the definition of “disability” applied under such plan complies with the
requirements of the preceding sentence. Upon the request of the Plan
Administrator, the employee must submit proof to the Plan Administrator of the
Social Security Administration’s or the provider’s determination.

1.6

“Material Adverse Change in Employment” means:

(a)       Without Executive’s express written consent, which consent may be
withheld in Executive’s sole discretion; (i) any reduction of duties materially
inconsistent with Executive’s position immediately prior to a Change in Control;
or (ii) any removal of Executive from or any failure to reelect or reappoint
Executive to Executive’s position immediately prior to a Change in Control,
except (a) in connection with Executive’s termination pursuant to Section
12.1(d), (e), or (f), or (b) upon Executive’s retirement; or

(b)       A reduction in Executive’s aggregate base salary or a reduction or
elimination of any compensation or benefit plan benefiting Executive, which
reduction or

 

 

Page 2

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

elimination does not generally apply to substantially all similarly situated
employees of the Company; or

(c)       The relocation of the office at which Executive regularly performs
Executive’s duties for the Company (“Executive’s Office”) which relocation is
more than 30 miles outside the city limits of Bend, Oregon, and which relocation
of Executive’s Office is not consented to by Executive, which consent may be
withheld in Executive’s sole discretion.

1.7       “Person” means any individual, corporation, partnership, trust,
association, joint venture, pool, syndicate, unincorporated organization,
joint-stock company or similar organization or group acting in concert, but does
not include any employee stock ownership plan or similar employee benefit plan
of the Company. A “Person” shall be deemed to be a beneficial owner as that term
is used in Rule 13d(3) under the Securities Exchange Act of 1934.

1.8       “Representatives” means directors, officers, managers, employees,
subcontractors, agents, consultants, advisors, and other authorized
representatives.

1.9       “Restricted Period” means the period beginning on the date of this
Agreement and ending 18 months after the termination of Executive’s employment
relationship with the Company.

1.10     “Restrictions” means the restrictions set forth in Sections 6, 7, 8,
and 9 of this Agreement.

•

DUTIES AND AUTHORITY

2.1       Office. The Company will employ and Executive will serve in the
offices of Executive Vice President and Chief Credit Officer of the Bank.

2.2       Duties and Authority. To the extent not inconsistent with the
Company’s and Bank’s bylaws, Executive will perform such duties and exercise
such authority as may be assigned or granted to Executive from time to time by
the board of directors. Executive’s duties may extend to any subsidiary or
affiliate of the Company.

2.3

Standards of Conduct.

(a)       Executive will comply with the reasonable instructions, policies, and
rules that the Company may establish from time to time.

(b)       Executive will devote Executive’s full working time and attention to
the performance of Executive’s duties under this Agreement.

(c)       Executive will discharge Executive’s duties in good faith and exercise
his reasonable best efforts to perform the duties assigned to Executive pursuant
to this Agreement.

2.4       Relocation. The Company may only relocate Executive’s Office without
the prior written consent of Executive to a location that is not more than 30
miles outside the city limits of Bend, Oregon.

 

 

Page 3

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

•

COMPENSATION

 

3.1       Base Salary. The Company will pay Executive an annual base salary in
such amount as set by Company management and ratified by the compensation
committee of the Board of Directors of the Company; provided, however, in no
event shall such salary be less than $185,000.

3.2       Bonus. The Company shall pay Executive a bonus at such times and in
such amounts as set by Company management pursuant to bonus policies adopted by
the Board of Directors of the Company and ratified by the compensation committee
of the Board of Directors of the Company.

3.3       Vacation. Executive shall be entitled to no less than six (6) weeks of
paid vacation per year to be used in accordance with the terms and conditions of
the Company’s employment policies.

3.4       Other Benefits. The Company shall provide Executive with D&O Insurance
coverage during the term of this Agreement, which policy shall be customary for
the size and operation of the Company in the industry in which the Company
operates. Executive will be entitled to receive or participate in all employee
benefits that the Company may make available from time to time to its other
executive officers, including but not limited to any insurance, medical
reimbursement, equity and other forms of incentive compensation, profit sharing
and retirement plans.

3.5       Facilities. The Company will provide Executive with a private office,
secretarial services, and any other services, supplies, and facilities that are
reasonably required for the performance of Executive’s duties under this
Agreement.

3.6       Expenses. The Company will reimburse Executive for reasonable expenses
incurred by Executive in connection with the performance of Executive’s
services, upon Executive’s compliance with the reasonable expense reimbursement
instructions, policies, and rules that the Company may establish from time to
time.

3.7       Existing Benefit Agreements. In addition to the benefits described in
Section 3.4 above, Executive and the Company are currently parties to the
following additional benefit agreements, the benefits under which shall be
governed solely by the terms of those agreements:

 

(a)

Supplemental Executive Retirement Plan

 

(b)

Salary Continuation Agreement

 

(c)

Executive Deferred Bonus Agreement

 

 

Page 4

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

•

REPRESENTATIONS AND WARRANTIES OF EXECUTIVE

 

Executive represents and warrants to the Company as follows:

 

4.1       No Conflicts. The signing and delivery of this Agreement by Executive
and the performance by Executive of all of Executive’s obligations under this
Agreement will not:

(a)       breach any agreement to which Executive is a party, or give any person
the right to accelerate any obligation of Executive;

 

(b)

violate any law, judgment, or order to which Executive is subject; or

(c)       require the consent, authorization, approval of any person, including
but not limited to any governmental body.

4.2       Employment Policies. Executive has received, read, and understands the
instructions, policies, and rules that apply to all employees of the Company as
set forth in the Cascade Bancorp – Employment Policies, and understands that the
Company may revise the Cascade Bancorp – Employment Policies at any time in its
sole discretion.

4.3       At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company is and shall continue to be “at-will” employment.
Executive and the Company acknowledge that this employment relationship may be
terminated at any time, upon written notice to the other party, with or without
good cause or for any or no cause, at the option either of Company or Executive.
As described in this Agreement, however, Executive may be entitled to certain
benefits depending upon the circumstances of Executive’s termination of
employment.

•

INTELLECTUAL PROPERTY RIGHTS  

5.1       Work Made for Hire. The Creative Work is a work made for hire for
copyright purposes to the extent it qualifies as such under applicable law.

5.2       Assignment. Executive assigns to the Company Executive’s entire
interest in the Creative Work, including but not limited to all copyrights,
patent rights, trade secret rights, trademark rights, and other intellectual and
proprietary rights in the Creative Work.

5.3       Perfection. At the request and expense of the Company, Executive will
sign such documents and take such actions that the Company deems reasonably
necessary to perfect, protect, and evidence the Company’s rights in the Creative
Work.

 

 

Page 5

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

•

NONDISCLOSURE

 

•

Obligations of Executive

 

(a)

Use Restrictions and Nondisclosure Obligations.

(i)        Executive will at no time use Confidential Information for any
purpose without the Company’s specific prior authorization, except Executive may
use Confidential Information to perform Executive’s duties as an employee of the
Company and

(ii)       Executive will at no time disclose Confidential Information to any
person without the Company’s specific prior authorization, except Executive may
disclose Confidential Information:

 

(1)

to Representatives of the Company;

(2)       in accordance with a judicial or other governmental order, or subpoena
but only if Executive promptly notifies the Company of the order and complies
with any applicable protective or similar order; or

(3)       pursuant to the Company’s disclosure policies or as required under the
rules and regulations of the Securities Exchange Commission or other applicable
law or upon advice of the Company’s legal counsel.

 

(b)

Notification and Assistance Obligations. Executive will at all times:

(i)        promptly notify the Company of any unauthorized use or disclosure of
Confidential Information, or any other breach of these Nondisclosure Provisions;
and

(ii)       assist the Company in every reasonable way to retrieve any
Confidential Information that was used or disclosed by Executive or Executive’s
Representatives without the Company’s specific prior written authorization and
to mitigate the harm caused by the unauthorized use or disclosure.

(c)       Return of Confidential Information. Upon the Company’s request or the
termination of Executive’s employment relationship with the Company, Executive
will promptly return to the Company all materials furnished by the Company
containing Confidential Information, together with all copies and summaries of
Confidential Information in the possession or under the control of Executive.

6.2       No Transfer. These Nondisclosure Provisions do not transfer any
ownership rights to any Confidential Information.

7.

NONCOMPETITION

During the Restricted Period, Executive will not directly or indirectly advise,
invest in, own, manage, operate, control, be employed by, provide services to,
lend money to, guarantee any

 

 

Page 6

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

obligation of, lend Executive’s name to, or otherwise assist any person engaged
in or planning to be engaged in any business whose products, services, or
activities compete or will compete in whole or in part with the Company’s
products, services, or activities in Oregon or Idaho provided that Executive may
own up to 1% of any class of securities of any issuer if the securities are
listed on a national or regional securities exchange or have been registered
under Section 12(g) of the Exchange Act.

•

NONSOLICITATION  

8.1

Employees. During the Restricted Period, Executive will not:

(a)       solicit any employee of the Company to become an employee or
independent contractor of Executive, any subsequent employer of Executive, or
any other person; or

(b)       suggest to an employee of the Company that the employee should reduce
or terminate the employee’s relationship with the Company.

8.2

Business Relations. During the Restricted Period, Executive will not:

(a)       solicit any customer of the Company to become a customer of Executive,
any subsequent employer of Executive, or any other person;

(b)       suggest to a business relation of the Company that the business
relation should reduce or terminate the business relation’s business or
relationship with the Company; or

(c)       transact business of a nature similar to the Company’s business with
customers of the Company.

9.

NO HIRE

During the Restricted Period, Executive will not – for Executive or on behalf of
any person – hire as an employee or engage as an independent contractor any
person who is an employee of the Company at any time during the Restricted
Period.

•

RESTRICTIONS  

10.1     Reasonableness. Executive acknowledges and agrees that each Restriction
is reasonable in scope and that the Restrictions afford a fair protection to the
interests of the Company.

10.2     Enforceability. The parties intend that each Restriction be enforceable
to the fullest extent permitted by law. If a Restriction is determined to be
unenforceable to any extent, the Restriction will automatically be amended to
the extent necessary to make it enforceable.

10.3     Breach. If Executive breaches a Restriction, the Restricted Period for
all Restrictions will be extended by the duration of the breach.

11.

EQUITABLE RELIEF

 

 

Page 7

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

Executive acknowledges that the remedies available at law for any breach of
Sections 6, 7, 8,

and 9 by Executive will, by their nature, be inadequate. Accordingly, the
Company may obtain injunctive relief or other equitable relief to restrain a
breach or threatened breach of Sections 6, 7, 8, and 9 or to specifically
enforce Sections 6, 7, 8, and 9, without proving that any monetary damages have
been sustained.

•

TERMINATION

12.1     Termination. Executive’s employment relationship with the Company will
terminate upon the earliest to occur of the following:

 

(a)

upon the written agreement of the parties;

(b)       upon notice by the Company to Executive (“Involuntary Termination”);

 

(c)

upon notice of resignation by Executive to the Company;

 

(d)

upon Executive’s death;

(e)       in the event of Executive’s Disability (as such term is defined in
Section 1.5) upon notice by the Company to Executive; or

(f)        immediately upon notice by the Company to Executive, if Executive
engages in Detrimental Activity. “Detrimental Activity” shall mean:

(i)        the material breach by Executive of the terms of this Agreement, if
such breach has not been remedied or is not being remedied to the Bancorp
board’s satisfaction within thirty (30) days, after written notice, including a
detailed description of the breach, has been delivered by the Bancorp board to
Executive;

(ii)       a material violation of any key policy or guideline of the Company
that has a material adverse effect on the Company or its reputation;

(iii)      Executive fails to materially comply with any applicable law related
to Executive’s employment relationship with the Company, which has a material
adverse effect on the Company;

(iv)      continuous and repeated problems occur in connection with the
performance of Executive’s duties that materially impact Executive’s performance
of his/her duties;

(v)       conviction of, or entry of a plea of nolo contendere or guilty to, a
felony or a crime of moral turpitude; or

(vi)      engaging in fraud, misappropriation, embezzlement, conduct involving
moral turpitude, or act or acts of dishonesty resulting or intended to result
directly or indirectly in a gain or personal enrichment to the Executive at the
expense of the Company or its subsidiaries or that otherwise has a material
adverse effect on the Company or its operations.

 

 

Page 8

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

12.2     Compensation and Severance. Upon the termination of Executive’s
employment relationship with the Company:

(a)       the Company will pay Executive Executive’s prorated base salary, any
earned but unpaid bonus from the prior year, reimbursement pursuant to the
Company’s policies of all business expenses incurred by Executive prior to the
date of termination and all other benefits accrued through the date of
termination;

(b)       in the event of an Involuntary Termination pursuant to Section
12.1(b), the Company will pay Executive a severance in accordance with the
compensation and severance schedule set forth on Schedule 12.2(b) and Section
12.4; and Executive shall be under no obligation to seek employment and any
remuneration Executive receives from any subsequent employment shall not offset
any amounts due Executive under this Agreement;

(c)       prior to any payment by the Company pursuant to subsection (b) above,
Executive agrees to execute a full release of any known or unknown claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
and liabilities of every kind and nature against the Company, its officers,
directors, shareholders, affiliates, subsidiaries, parent companies, agents, and
employees each in their individual and corporate capacities;

(d)       for a period of three (3) years after the date of Executive’s
termination of employment, the Company agrees to maintain D & O insurance
coverage applicable to Executive in effect as of the date of Executive’s
termination with respect to prior acts only or such other

D & O insurance that is comparable in coverage.

12.3     Termination Upon Change in Control. Except for a termination pursuant
to Sections 12.1(d), (e), or (f), upon Executive’s termination of employment,
following both a Change in Control and a Material Adverse Change in Employment;
(provided the termination of employment occurs within one (1) year prior to or
eighteen (18) months following the Change in Control), the Company shall provide
severance compensation and benefits as set forth on Schedule 12.3.

12.4

Payments.

(a)       Amounts payable pursuant to Sections 12.2(b) or 12.3 shall be paid in
one lump sum within 90 days of the termination and, if Executive is a “specified
employee” as such term is defined in Section 409(A) of the Internal Revenue Code
of 1986, as amended (“Code”), or any successor section (“Code Section 409(A)”),
shall bear interest at the prime rate as published in the Wall Street Journal in
effect from time to time, commencing on the date of termination until such
amounts shall be paid. Executive may exercise no discretion with respect to the
timing of the payment within such 90 day period. Amounts payable under this
Section shall be the net of amounts required to be withheld under applicable law
and amounts requested to be withheld by Executive. Notwithstanding the
foregoing, if the Company determines that the Executive is a “specified
employee” within the meaning of Code Section 409(A), and that, as a result of
such status, any portion of the payment under this Agreement would be subject to
additional taxation, the Company will delay paying any payment or portion
thereof until the

 

 

Page 9

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

earliest permissible date on which payments may commence without triggering such
additional taxation or penalty.

(b)       If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409(A) or any regulations or
Treasury guidance promulgated thereunder, the Company shall, after consulting
with the Executive, reform such provision to comply with Code Section 409(A);
provided that the Company agrees to make only such changes as are necessary to
bring such provisions into compliance with Code Section 409(A) and to maintain,
to the maximum extent practicable, the original intent and economic benefit to
the Executive of the application provision without violating the provisions of
Code Section 409(A).

(c)       If it is determined, in the opinion of the Company’s independent
accountants, in consultation, if necessary, with the Company’s independent legal
counsel, that any amount paid under this Agreement due to a Change in Control,
either separately or in conjunction with any other payments, benefits and
entitlements received by the Executive in respect of a Change in Control under
any other plan or agreement under which the Executive participates or to which
he is a party, would constitute an “Excess Parachute Payment” within the meaning
of Section 280G of the Code, and thereby be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then in such event the Company
shall pay to the Executive a “grossing-up” amount equal to the amount of such
Excise Tax.  The amount will include all federal and state income taxes with
respect to the payment of the amount of such Excise Tax.  Any additional Excise
tax or other tax amounts that result from the Company providing this
“grossing-up” amount will be the responsibility of the Executive and will not be
paid by the Company.  The highest marginal tax rate applicable to the individual
at the time of the payment of such amounts will be used for purposes of
determining the federal and state income taxes with respect thereto. 
The Company shall withhold from any amounts paid under this Agreement the amount
of any Excise Tax or other federal, state or local taxes then required to be
withheld with respect to the amount paid hereunder.  Computations of the amount
of any grossing-up supplemental compensation paid under this subparagraph shall
be conclusively made by the Company’s independent accountants, in consultation,
if necessary, with the Company’s independent legal counsel. If, after
the Executive receives any gross-up payments or other amount pursuant to this
Section 12.4(c), the Executive receives any refund with respect to the Excise
Tax, the Executive shall promptly pay the Company the amount of such refund
within ten (10) days of receipt by the Executive.

•

CONSULTING

In the event Executive’s employment is terminated pursuant to Sections 12.1(a)
or (c), then Executive shall provide up to 120 hours of consulting services to
the Company within the first ninety (90) days following such termination
concerning matters associated with the operation of the Company’s business.
Executive shall keep the Company informed of his availability to perform the
consulting services required under this Agreement, which services shall be
performed at such times and such places as agreed to by the parties. Executive
shall be paid for the consulting services at an hourly rate equal to his annual
base salary at the time of termination divided by 2080 for each hour worked.

 

 

Page 10

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

•

GENERAL

14.1     Modification. Except as otherwise specifically provided, the terms and
conditions of this Agreement may be amended at any time by mutual agreement of
the parties, provided that before any amendment shall be valid or effective, it
shall have been reduced to writing and signed by an authorized representative of
the Company and Executive.

14.2     No Assignment. Executive may not assign or delegate any of Executive’s
rights or obligations under this Agreement to any person without the prior
written consent of the Company, which the Company may withhold in its sole
discretion.

14.3     Binding Effect. This Agreement will be binding on the parties and their
respective heirs, personal representatives, successors, and permitted assigns,
and will inure to their benefit.

14.4     Amendment. This Agreement may be amended only by a written agreement
signed by the party against whom enforcement is sought.

14.5

Notices. All notices or other communications required or permitted by this
Agreement:

 

(a)

must be in writing;

(b)       must be delivered to the parties at the addresses set forth below, or
any other address that a party may designate by notice to the other party; and

 

(c)

are considered delivered:

(i)        upon actual receipt if delivered personally or by fax or an overnight
delivery service; or

(ii)       at the end of the third business day after the date of deposit in the
United States mail, postage pre-paid, certified, return receipt requested.

To the Company:

 

To Executive:

 

 

 

Cascade Bancorp

 

Frank R. Weis

1100 NW Wall Street

 

1070 NW Bond Street, Suite 203

PO Box 369

 

Bend, Oregon 97701

Bend, Oregon 97709

 

 

Fax:

541-330-2688

 

Fax:

541-617-3617

Attn: Executive Vice President - Human Resources

 

 

 

14.6     Waiver. No waiver will be binding on a party unless it is in writing
and signed by the party making the waiver. A party’s waiver of a breach of a
provision of this Agreement will not be a waiver of any other provision or a
waiver of a subsequent breach of the same provision.

 

 

Page 11

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

14.7     Severability. If a provision of this Agreement is determined to be
unenforceable in any respect, the enforceability of the provision in any other
respect and of the remaining provisions of this Agreement will not be impaired.

14.8     Further Assurances. The parties will sign other documents and take
other actions reasonably necessary to further effect and evidence this
Agreement.

14.9     No Third-Party Beneficiaries. The parties do not intend to confer any
right or remedy on any third party.

14.10   Termination. The termination of this Agreement, regardless of how it
occurs, will not relieve a party of obligations that have accrued before the
termination.

14.11   Survival. All provisions of this Agreement that would reasonably be
expected to survive the termination of this Agreement will do so.

14.12   Attachments. Any exhibits, schedules, and other attachments referenced
in this agreement are part of this Agreement.

14.13   Remedies. The parties will have all remedies available to them at law or
in equity. All available remedies are cumulative and may be exercised singularly
or concurrently.

14.14   Governing Law. This Agreement is governed by the laws of the State of
Oregon, without giving effect to any conflict-of-law principle that would result
in the laws of any other jurisdiction governing this Agreement.

14.15

Arbitration.

(a)       Except as otherwise provided in Section 14.15(e), any controversy or
claim arising out of this Agreement will be settled by arbitration before a
single arbitrator in Bend, Oregon.

(b)       If the parties agree on an arbitrator, the arbitration will be held
before the arbitrator selected by the parties. If the parties do not agree on an
arbitrator, each party will designate an arbitrator and the arbitration will be
held before a third arbitrator selected by the designated arbitrators. Each
arbitrator will be an attorney knowledgeable in the area of business law.

(c)       The arbitration will be conducted in accordance with the then-current
rules of Arbitration Service of Portland.

(d)       The resolution of any controversy or claim as determined by the
arbitrator will be binding on the parties.

(e)       A party may seek from a court an order to compel arbitration, or any
other interim relief or provisional remedies pending an arbitrator’s resolution
of any controversy or claim. Any such action or proceeding will be litigated in
courts located in Deschutes County, Oregon.

 

 

Page 12

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

(f)        For the purposes set forth in Section 14.15(e), each party consents
and submits to the jurisdiction of any local, state, or federal court located in
Deschutes County, Oregon.

14.16   Entire Agreement. This Agreement contains the entire understanding of
the parties regarding the subject matter of this Agreement and supersedes all
prior and contemporaneous negotiations and agreements, whether written or oral,
between the parties with respect to the subject matter of this Agreement.

14.17   Signatures. This Agreement may be signed in counterparts. A fax
transmission of a signature page will be considered an original signature page.
At the request of a party, a party will confirm a fax-transmitted signature page
by delivering an original signature page to the requesting party.

14.18   Term of Agreement. This Agreement shall remain in effect for a term of
two (2) years commencing on the date hereof and shall automatically renew for
additional one-year periods thereafter unless Executive or Company gives notice
of termination of this Agreement on or before sixty (60) days prior to the
expiration of the immediately preceding term.

[Signature page to follow]

 

 

Page 13

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto enter into this Agreement effective as of
the date first written above.

 

 

“Bancorp”

 

“Executive”

 

 

 

CASCADE BANCORP

 

 

 

 

/s/ Frank R. Weis

By:

/s/ Patricia Moss

 

FRANK R. WEIS

Its:

Chief Executive Officer

 

 

 

 

“Bank”

 

 

 

BANK OF THE CASCADES

 

 

 

By:

/s/ Patricia Moss

 

Its:

Chief Executive Officer

 

 

 

 



 

 

Page 14

EXECUTIVE EMPLOYMENT AGREEMENT

4027.26\310849.doc

 

--------------------------------------------------------------------------------

 

SCHEDULE 12.2(b)

COMPENSATION AND SEVERANCE UPON INVOLUNTARY TERMINATION

An amount equal to one and a half (1.5) times the Executive’s then current base
salary plus an amount equal to the prorated cash incentive in effect for the
Executive in the year in which the termination occurs. In addition, the Company
shall, at its sole expense, for a period of eighteen (18) months following the
date of termination provide Executive with medical, dental, disability and life
insurance benefits equivalent to the benefit plan and programs available to
Executive by the Company immediately prior to the date of termination.

 

 

SCHEDULE 12.2(b)

4027.26\Exhibit 10.4_Weis.htm

 

--------------------------------------------------------------------------------

 

SCHEDULE 12.3

TERMINATION UPON A CHANGE IN CONTROL

 

An amount equal to two (2) times the sum of Executive’s then current base salary
plus an amount equal to the product of the average of each of the prior three
year’s annual cash incentive as a percent of the applicable year’s base salary
and the Executive’s then current base salary. The above shall be calculated as
follows:

 

2 x then current base salary

plus

2 x (the average of each of the prior three year’s annual cash incentive as a
percent of the applicable year’s base salary x then current base salary)

 

In addition, the Company shall, at its sole expense, for a period of eighteen
(18) months following the date of termination provide Executive with medical,
dental, disability and life insurance benefits equivalent to the benefit plan
and programs available to Executive by the Company immediately prior to the date
of termination.

 

SCHEDULE 12.3

4027.26\Exhibit 10.4_Weis.htm

 

 